DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Status of the Claims
Claims 30-34, 36-39, and 41-44 are pending.
Claims 36-39 and 41 are presently withdrawn from consideration as directed to a non-elected invention.  
Claims 30-34 and 42-44 are presented for examination and rejected as set forth below.

Response to Arguments
Applicant’s arguments, see page 5 of the response filed 29 November 2021, with respect to the rejection of Claims 30-34 and 42-44 as lacking written description support under 35 U.S.C. 112(a) have been fully considered and are persuasive.  This rejection of Claims 30-34 and 42-44 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-34 and 42-44 stand rejected under 35 U.S.C. 103 as being unpatentable over Tengler (U.S. 8,318,210), in view of Draper (WO2011/150506), Sanghvi (U.S. PGPub. 2004/0109891), Venkatesh (U.S. PGPub. 2010/0330150), Oshlack (U.S. 5,472,712), Freese (U.S. PGPub. 2003/0171407), Murtaza (Ghulam Murtaza, Ethylcellulose Microparticles: A Review, 69 Drug Res. 11 (2012)), and Castan (U.S. 7,906,145).
Applicants Claims are directed to a composition containing on one hand a solid composition of metformin combined with a polymer extended-release coating, which in dependent Claims 31 and 33 is narrowed to cellulosic polymers including ethylcellulose, and as the second portion of the composition an immediate release form of metformin in combination with osmogents, suspending agents, and excipients, with the content of metformin being about i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (internal citation omitted). ...See Schreiber at 1477-78 (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  Applicants have by this language described their composition not by what the composition itself is, but rather what the composition, under certain circumstances, does.  Referring back to applicants own disclosure, the examiner has determined that the configuration of materials which gives rise to the claimed behavioral parameters is represented by a composition whereby a solution of metformin hydrochloride and HPMC as a binding agent has been applied to inert microcrystalline cellulose cores, which are then coated by a combination of ethylcellulose and dibutyl sebacate as a plasticizer.  These particles are then suspended in a metformin HCl solution containing a variety of thixotropic or suspending agents such as xylitol, celluloses (e.g., AVICEL) and xanthan gum.  See Specification, Example 5.  The examiner has concluded that art which renders obvious this configuration must necessarily possess the behavioral properties applicants claim, because it is well established that "products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Where an otherwise valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978) (holding that despite the fact that the rejection was one of 
Tengler describes orally deliverable shelf-stable sustained release drug formulations combining controlled release microbeads with an aqueous thixotropic solution sufficiently dense to suspend the controlled release microparticles.  (Abs., Col.3, L.20-39; Col4, L.51-57).  Tengler indicates that the compositions advantageously incorporate each of controlled-release and immediate release drug formulations.  (Col.3, L.40-50; Col.4, L.40-45).  Tengler establishes that the solid bead controlled-release composition is to be blended with a thixotropic liquid formulation to provide the resultant liquid controlled-release formulation.  (Col.4, L.51-58).  Tengler indicates that a wide variety of active agents find use in such formulations, including antidiabetic agents, (Col.4, L.10-23), and specifically the metformin hydrochloride of the instant claims.  (Col.11, L.4-15).  Tengler recites each of aerogels, carboxymethylcelluloses, and xanthan gum as exemplary thixotropic agents suitable for adjusting the viscosity of the solution 
Tengler does not exemplify the use of metformin HCl in such immediate/sustained release liquid compositions; neither is the specific configuration of ethylcellulose coated metformin microparticles giving rise to the properties claimed described.
Draper indicates that the liquid phases themselves of orally deliverable pharmaceutical dosage forms provide the capacity for immediate drug release by virtue of the active so formulated being available in a pre-dissolved state, e.g. an aqueous solution.  (Pg. 16, L.7-11).
Sanghvi described core particles comprising a core containing metformin coated with a sustained release film, in particular an insoluble hydrophobic polymer such as the preferred ethylcellulose in amounts of between about 1-20% by weight of the cores to which they are applied, a range sufficiently close to the “about 24%” of the instant claims to render them obvious.  [0038-39].  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Sanghvi indicates that the sustained release coating may optionally be provided with a plasticizer.  [0040].  Sanghvi indicates that an exemplary embodiment of the metformin core is one whereby a solution of the metformin and a binding agent such as the instantly exemplified hydroxypropylmethylcellulose are sprayed onto an inert core.  [0042].  
See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Suitable plasticizers for use with these coatings include dibutyl sebacate which applicants exemplify.  [0093-96].  Metformin is a particularly recited high-dose drug particularly suited for formulating in such a sustained-release core. [0107].
Oshlack (Col.7, L.53 – Col.8, L.43; Col.9, L.14-30), Freese ([0031; 0040; 0057; 0065]), and Murtaza (Pg. 12-13 & 20) establish that ethylcellulose sustained release coatings are impermeable and provide for the improved stability of dosage forms onto which they are applied, where the rate of release of drugs coated by ethylcellulose layers may be altered by adjusting any of a variety of variables, including delaying release by increasing the molecular weight of the See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Castan describes orally deliverable suspensions of active agent designed to remain stable, meaning maintain a defined release profile, during shelf storage.  (Abs.; Col.3, L.30-34 (“the main difficulty to be overcome is that of avoiding the release of the active principle(s) into the liquid phase during storage.”)).  Castan indicates this is achieved by suspending microparticles of an active agent coated by a coating material including each of the instantly claimed ethyl cellulose in a suspension liquid containing the active agent.  (Col.6, L.54 – Col.10, L.25).  Active principles capable of being so formulated include the instantly claimed metformin.  (Col.12, L.14-21).  Castan maintains stability of the dosage form by both coating the microcapsules to prevent the active principle contained within the microcapsules from escaping into the liquid See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Castan also indicates that the time taken to release 50% of the active principle is typically several hours, but may for example fall anywhere within the range of about 0.5-30 hours.  (Col.1, L.13-16; Col.6, L.4-10).  While this does not specifically address the “More than 85% of metformin after 12 hours” of the instant claims, a person of ordinary skill in the art would reasonably have expected that the release profile of metformin from a metformin-containing modified release composition is a result-effective variables that achieves, for example, the treatment of diabetes.  As such, it would have been See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  
At the time of the instant invention, therefore, the skilled artisan was aware of the advantages associated with providing drugs such as metformin in a sustained-release liquid formulation, particularly one where the liquid formulation contained sustained-release agent coated drug particles suspended by use of thixotropic agents such as cellulose derivatives and xanthan gum, and optionally where the composition contained an immediate release portion of agent.  The skilled artisan would also be aware that the liquid carrier itself suitably serves as the immediate release portion of an orally deliverable combination immediate/sustained release liquid dosage form.  The skilled artisan would know the suitability of providing a metformin sustained-release drug particle by coating a combination of metformin HCl and a binder such as HPMC onto an inert core, then providing such a coated inert core with a release-modifying coating such as a plasticized ethylcellulose to a concentration of anywhere between 1-50% of the weight of the cores.  The skilled artisan would understand that methylcellulose provides an impermeable barrier to resist premature diffusion of drugs over which it has been coated, and that maintaining certain relative osmolalities will retard drug diffusion across such gradients.  The skilled artisan would also be aware that microcrystalline cellulose beads are alternative inert cores suitable for being coated with combinations of metformin and HPMC binders, that ethylcellulose release-sustaining coating compositions may be plasticized by dibutyl sebacate, 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of microcrystalline cellulose beads coated by a metformin HCl/HPMC solution which is then overcoated by a release-sustaining coating combining ethylcellulose in concentrations of anywhere in the range of 9-54% and plasticized by dibutyl sebacate, which is then suspended in an aqueous solution of metformin HCl thickened by the inclusion of thixotropic agents such as xanthan gum or alternative cellulose derivatives, adjusting the osmolality to further contribute to modified release characteristics, from within the prior art, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where, as here, the art suggests the desirability or effect which the active agent or viscosity of the solution described is to provide, each of the active agent amounts, osmolality, or viscosity of the solution claimed is properly considered a result-effective variable subject to optimization through nothing more inventive than the routine experimentation of the skilled artisan.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered.
Applicants arguments concerning the absence of a teaching of a metformin concentration of 0.1g/ml are unpersuasive, as Castan, teaching a specific metformin concentration of 0.52g/ml combined with the fact that metformin is taught as the active agent in the formulation described, provides sufficient guidance to the skilled artisan to arrive at the 0.1g/ml concentration through routine optimization.  See Aller, supra.
Applicants’ arguments concerning saturating the solution with metformin as representing teaching guiding the skilled artisan away from the instant invention slightly misrepresents what Castan actually teaches.  Castan actually teaches that the solutions are “at least partially” saturated with the active principle (Col.9, L.52-54) which, in combination with the impermeable 
Applicants’ arguments concerning the drug release profile of the newly amended claims are unpersuasive, as these limitations are rendered obvious by the teachings of Castan, discussed in greater detail above.
Applicants’ arguments concerning the preservation of drug stability are unpersuasive, as this is also the objective of the compositions of each of Castan, Oshlack, Freese, and Murtaza references relied upon above.  See Castan Col.3, L.30-40; Col.5, L.30-48; Col.5, L.65 – Col.6, L.3; Col.6, L.30-45).  Castan establishes that each of the protective microparticle coating and the dissolved fraction in the immediate release portion of the composition which contributes to the release profile stability of liquid agent formulations.  Oshlack (Col.9, L.23-30), Freese ([0031; 0040; 0057; 0065; 0068]), and Murtaza (Abs., 12-130, as set forth above, establish that ethylcellulose coatings suggested by the art and present in the claimed compositions, as well as osmolality of the compositions, contribute to improving the storage stability of liquid modified release active agent compositions.  See also S. Muschert, et al, Prediction of Drug Release from Ethylcellulose Coated Pellets, 135 J Control. Rel. 71 (2009) (indicating that drug release rates decrease significantly with increases in suspending medium osmolality and increasing coating thickness).
Applicants assertion that neither Tengler, Draper, Sanghvi, or Venkatesh address the release profile or storage stability issues raised are unpersuasive, as none of these references were particularly relied upon to establish the obviousness of such language, but instead to render 
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613